Citation Nr: 1235826	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  03-14 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee




THE ISSUES

1.  Entitlement to service connection for claimed blurred vision to include as due to an undiagnosed illness.

2.  Entitlement to service connection for claimed shortness of breath to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a claimed skin disorder to include as due to an undiagnosed illness.

4.  Entitlement to service connection for claimed left knee degenerative joint disease.





REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1990 to April 1991 to include in Southwest Asia from November 1990 to April 1991.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Nashville RO.

In May 2006, the Veteran and his sister testified at a hearing with a Veterans Law Judge; a transcript of this hearing is associated with the claims file.  

Unfortunately, the Veteran's Law Judge who conducted the earlier hearing is no longer employed at the Board.  Since no final decision had been made on his appeal, the Veteran was notified of this in an August 2012 letter and advised of his right to testify at another hearing (pursuant to 38 C.F.R. § 20.707 (2011)).  In a signed reply received from the Veteran in the same month, it was noted that he did not want to have another hearing.  

In a December 2006 decision, the Board, in part, denied service connection for blurred vision and reopened the claims of service connection for a skin disorder and joint and muscle pain, and remanded the reopened claims and a claim of service connection for shortness of breath for additional development of the record.

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2007 Order, the Court granted a July 2007 Joint Motion for Remand (Joint Motion), vacating and remanding that part of the December 2006 decision that denied service connection for blurred vision, claimed as due to an undiagnosed illness, for further development consistent with its instructions. 

The Board remanded the matter of service connection for blurred vision to the RO in February 2008 and subsequently remanded all four issues to the RO for additional development of the record .

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file. 



FINDINGS OF FACT

1.  The Veteran is shown to have performed active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

2.  The Veteran is not shown to have blurred vision that had its clinical onset during his active service or is due an event or incident of that brief period of active duty.

3.  The Veteran is shown to have shortness of breath due to diagnosed obstructive and restrictive lung disease that did not have its clinical onset during his period of active service or secondary to a service-connected disability.

4.  The Veteran is not shown to have a chronic skin disorder that had its clinical onset during his period of active service.

5.  The currently demonstrated degenerative joint disease of the left knee is not shown to have had its clinical onset during his period of active service or to be due to a documented injury or other event or incident of any of his service.


CONCLUSIONS OF LAW

1.  The Veteran does not have disability manifested by blurred vision due to an undiagnosed illness or another disease or injury that was incurred in or aggravated by active service or a period of active duty for training or an injury that was incurred in or aggravated by a period of inactive duty for training.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011). 

2.  The Veteran's lung disability manifested by shortness of breath is not due to an undiagnosed illness or another disease or injury that was incurred in or aggravated by active service or a period of active duty for training or an injury that was incurred in or aggravated by period of inactive duty for training or as proximate result of or due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.317 (2011).

3.  The Veteran does not have a chronic skin disability manifested by rashes or lesions due to an undiagnosed illness or another disease or injury that was incurred in or aggravated by active service or a period of active duty for training or due to an injury that was incurred in or aggravated by a period of inactive duty for training.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).

4.  The Veteran's disability manifested by left knee arthritis is not due disease or injury that was incurred in or aggravated by active service or a period of active duty for training or an injury that was incurred in or aggravated by a period of inactive duty for training; nor may arthritis be presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the instant claims.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

The March 2001, November 2003, May 2006, January 2007, March 2008, and May 2008 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the laws and regulations outlined above.  

In this regard, the letters informed him of the evidence and information necessary to substantiate his claims, the information required of him to enable VA to obtain evidence in support of his claims, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also given notice regarding disability ratings and effective dates of awards. 

Although complete notice was given after the initial adjudication of the claim, such a deficiency can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim.  

That is, a Statement of the Case (SOC) or supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC. Prickett, 20 Vet. App. at 376.  In this case, the timing error was cured in a June 2010 SSOC.

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be obtained.  All evidence constructively of record has been secured. 

The RO arranged for VA examinations.  McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 (2002).  Notably, the Veteran failed to report to his examinations in 2012 and he did not provide explanation showing good cause.  Thus, VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. 


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity. 

A continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In addition, if a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if arthritis became manifest to a degree of 10 percent or more within one year from the date of the veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

VA will pay compensation to a Persian Gulf veteran who exhibits a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a). 

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders. 38 C.F.R. § 3.317(b). 

The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War. 

The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d). 

Only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203 (2012), limiting the type of evidence accepted to verify service dates. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3. 


Analysis

A. Blurred Vision

The Veteran contends that his blurred vision is related to the conditions of his active service.  

In August 2006, the Veteran testified that he had very good vision when he entered service and experienced episodes of blurred vision while using his reading glasses or when looking at things from a distance.  He added that his vision worsened when he was feeling sick.

The service treatment records are negative for complaints or findings related to an eye disorder manifested by blurred vision.

A May 2000 VA treatment record indicates that the Veteran did not have any visual dysfunction.

The Veteran submitted various articles about the Gulf War and the illnesses related to that service.

The February 2004 and January 2005 VA treatment records indicate that the Veteran denied having visual dysfunction.

A November 2005 private medical record indicated that the Veteran reported having a history of decreased vision, but had no sign of blurred vision, double vision or change in visual acuity at that time.

Based on the evidence of record, the Board finds the preponderance of the evidence is against the claim of service connection for blurred vision.

The Veteran is competent to state that he has experienced intermittent blurred vision.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  There is no evidence to suggest his statements are not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible."). 

However, there is no medical evidence to link the onset of any of the episodes of claimed blurred vision to his period of active service in the Persian Gulf or to another documented disease or injury of his service.  

The Veteran in this regard is not competent to address the matter of etiology in this instance because he does not have the requisite education or training.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).

In accordance with the Joint Motion and Order, the Veteran was scheduled for a VA examination to obtain an opinion.  When the Veteran failed to report for the first examination, the Board remanded the matter to afford the Veteran with a second opportunity to report for the requested examination.  

To the extent that the Veteran then failed to report for the second examination scheduled in November 2010 (presumably due to a broken foot), he then was scheduled for a third examination in July 2012.  Once again, he failed to report for the examination or even to provide an explanation for this.  See 38 C.F.R. § 3.655(2011).  

The Board notes that the record reflects some confusion as to the Veteran's proper mailing address; however, the July 2012 Supplemental Statement of the Case clearly noted that the proper address had been confirmed with the Veteran in January 2012.  Thus, on this record, there is no basis for finding that the Veteran was not given notice of the examination.  

To the extent that the Veteran did not report for the VA examinations, he has frustrated the efforts of the Board to obtain evidence and information that was identified by the Court in connection with his appeal.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

Hence, on this record, lacking any evidence to support the Veteran's lay assertions that his blurred vision is associated with an undiagnosed illness or another disease or injury of his service, the Board must find that the preponderance of the evidence is against the claim.


B. Shortness of Breath

The Veteran also asserts having shortness of breath that he relates to his period of active service.  

In August 2006, the Veteran testified that he experienced shortness of breath all of the time and used an inhaler when it became too difficult for him to breathe.  His sister added that, after walking a few blocks at a slow pace, she noticed that he was breathing heavily.

Significantly, the Veteran's service treatment records include a March 1985 periodic National Guard examination performed prior to his period of active service in the Persian Gulf that noted that x-rays studies showed diffuse interstitial scarring, bilaterally, possibly secondary to some form of exposure or tobacco usage.  He was noted to have a cough in the morning that was probably due to early chronic bronchitis.

A March 1999 VA treatment record noted the Veteran's complaints of a recent illness involving congestion, chest pain and a cough.  He reported stopping  smoking about 12 years earlier.  The assessment was that of sinobronchial syndrome.  The illness was noted to have cleared by June 1999.

A January 2001 VA treatment record indicated that the Veteran had shortness of breath for two weeks with nasal drainage.  He was thought to have bronchitis and was given an inhaler.  A record dated later in that month indicated that  he was on antibiotics for sinobronchial syndrome and continued to have shortness of breath.  

A March 2001 record showed that the Veteran continued to have shortness of breath for which he used an inhaler; no diagnosis was provided.

At an August 2003 VA examination, the Veteran complained of having chronic shortness of breath and reported smoking from the age of 20 until 1998.  No respiratory diagnosis was offered.  

A March 2003 VA treatment record noted the Veteran's complaints of shortness of breath.

A November 2005 private medical record indicated that the Veteran reported having a history of chronic bronchitis.  On examination, there was no evidence of shortness of breath.  There was noted to be no shortness of breath in December 2005.

In January 2006, the Veteran was noted to have acute bronchitis, but there was no evidence of shortness of breath.  

At a June 2008 VA examination, the examiner noted that the Veteran had been seen for COPD and possibly restrictive lung disease.  He had some chronic shortness of breath that was moderately progressive.  The PFTs showed a moderate combined defect that was obstructive and restrictive.  

The examiner opined that is was possible but not likely that the Veteran's obstructive lung disease was due to his wartime exposures that reportedly had included nerve gas.  His smoking history was not significant enough to account for the significant structural damage to the lung or function.  

The physician recommended a special evaluation since he believed a neurologic disease was responsible for the restrictive part of the Veteran's lung difficulties.  A neurologist was needed to determine whether his claimed restrictive lung disorder was related to a neurological disorder.

The Veteran is competent to state that he has shortness of breath.  Jandreau, supra.  There is also no evidence to suggest his statements are not credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible."). 

However, there also is no medical evidence that serves to link the Veteran's current shortness of breath to an obstructive or restrictive lung disorder that had its clinical onset during his brief period of active service or any period of active duty for training.  

Furthermore, to the extent that the evidence shows that his shortness of breath is related to a diagnosed respiratory illness, this matter falls outside the purview of 38 C.F.R. § 3.317, since this regulation addresses only undiagnosed illnesses.

Moreover, in regard to the demonstrated restrictive lung disease, an examiner opined that the shortness of breath was due to a neurological disorder.  

The Veteran was unable to report for an examination scheduled in October 2010 and scheduled for another.  Unfortunately, the Veteran failed to report for a July 2012 examination or provide any explanation for this.  

By failing to report for VA examinations, the Veteran frustrated the Board's efforts to determine the nature and likely etiology of the claimed shortness of breath.  The duty to assist is not a one-way street.  Wood, supra. 

Based on the evidence of record, the current shortness of breath is not shown to be linked to a pulmonary disease process that had its clinical onset during his period of active service or as secondary to a service-connected disability.  

The Veteran is not competent to address the matter of etiology in this instance because evidence of this nature requires an opinion offered by a medical professional with appropriate education and training.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).

Accordingly, as the preponderance of the evidence is against the claim, service connection must be denied.


C. Skin Disorder

The Veteran also asserts that he has a chronic skin disorder related to his service. 

In August 2008, the Veteran testified that he had scabs on his head that itched and had been a problem since he served in Desert Shield.

A July 1991 private treatment record noted the Veteran's complaints of a rash on his arms, which was found to be contact dermatitis.

At an October 1996 VA examination, the Veteran reported having a skin rash while he was in the Persian Gulf.  The skin disorder was noted to involve the sternal area and was a dermatitis that resembled a microfolliculitis with mild macular erythema.  The diagnosis was that of folliculitis of the chest.  

A January 2001 VA treatment record indicated that  the Veteran had had a rough, raised area of skin on the palm of his right hand about one month earlier.

At a February 2001 VA examination, there was no evidence of a skin rash; however, a June 2001 VA examination showed that the Veteran's skin had a multiple, round areas of  erythematous rash all over his thighs, arms and upper torso.  The diagnosis was that of tinea corporis, which the examiner noted had not been present on the last examination.

A March 2004 VA treatment record noted the presence of a rash on the Veteran's back and arms that had never been treated.

A November 2005 private medical record indicated that there was no evidence of significant rashes or lesions.  His skin was also normal in December 2005 and January 2006.

However, there is no competent evidence to establish that the Veteran has a current skin disorder that is associated with an undiagnosed illness or documented event or incident of his period of active service or due to another event or incident of his service.  

Furthermore, to the extent that the record contains more than one diagnosed skin disorder, the matter falls outside the purview of 38 C.F.R. § 3.317, since this regulation pertains to undiagnosed illnesses.

Once, it is pertinent to note that he Veteran was scheduled for a VA examination.  He was unable to report for an examination in November 2010, but was afforded another examination.  Unfortunately, the Veteran failed to report for the July 2012 examination or provide any explanation for not reporting.  

By failing to report for VA examinations, the Veteran has frustrated the Board's attempt to identify the nature and likely etiology of the claimed skin disorder.    The duty to assist is not a one-way street.  Wood, supra. 

Based on the evidence of record, there is no competent evidence that the Veteran has a current skin disorder that is related to his period of active duty or other service.  

The Veteran in this regard is not competent to address the matter of etiology in this instance because evidence of this nature requires an opinion offered by a medical professional with appropriate education and training.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).

Accordingly, as the preponderance of the evidence is against the claim, service connection must be denied.


D. Left Knee

The Veteran asserts that his left knee disorder is related to an injury sustained during his service.

A March 1981 enlistment examination for the National Guard noted that the Veteran had a surgical scar on the lateral left knee that was status post removal of a cyst.  There are no other references to left knee complaints or findings in the service treatment records.

A December 2004 VA treatment record indicated that the Veteran had crepitus in the left knee with normal range of motion.

The September 1995 x-ray studies of the left knee were noted to be normal.

At an October 1996 VA examination, the Veteran reported that his knees started bothering him when he was in the Persian Gulf in 1991 and were painful and swollen.  

The X-ray studies of the left knee revealed slight joint effusion and there was the suggestion of minimal degenerative changes.  The diagnosis was that degenerative joint disease of the left knee.

A December 1999 VA medical record showed that the Veteran had a history of left knee popping with flexion/extension and joint pain.  There was slight swelling noted.  The X-ray studies of the left knee were normal.  The assessment was that of joint pain.

At an August 2003 VA examination, the Veteran reported having left knee complaints.  The examiner commented that many of the Veteran's joint complaints could be attributed to osteoarthritis, but the specific joints involved were not noted.

The November 2005 private treatment record indicated that the Veteran reported having a history of arthritis.  On examination, there was no evidence of joint pain, weakness, stiffness or swelling.  There were also no findings in December 2005 and January 2006.

At a June 2009 VA examination, the Veteran reported injuring his left knee in 1975 or 1976 when his leg was caught between two metal rollers and suffering a twisting injury.  He was treated arthroscopically in 1976.  The injury occurred in a civilian capacity.  The left knee findings were reported, but no diagnosis was offered.

The record indicates that the Veteran's left knee complaints are associated with arthritis; therefore, the disability is not undiagnosed and falls outside the purview of 38 C.F.R. § 3.317.

Since left knee arthritis was not diagnosed in service or manifested to a compensable degree in the first postservice year, service connection for arthritis on the basis that it was diagnosed in service (and has persisted), or on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is not warranted. 

Moreover, there is no medical evidence linking any left knee arthritis to a documented event of incident of his service.  

The Veteran as noted previously was scheduled for a VA examination.  He was unable to report for the examination in November 2010 and was schedule for another.  Unfortunately, the Veteran failed to report for a 2012 examination or provide any explanation for not reporting.  

By failing to report for VA examinations, the Veteran has frustrated the Board's ability to obtain evidence and information that is pertinent to his claim.  The duty to assist is not a one-way street.  Wood, supra. 

Based on the evidence of record, the Veteran's claimed left knee disorder is not shown to be due to an injury during his period of active service or another event incident to his service .  

The Veteran is not competent to address the matter of etiology in this instance because evidence of this nature requires an opinion offered by a medical professional with appropriate education and training.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).

Accordingly, as the preponderance of the evidence is against the claim. Service connection is not warranted.


ORDER

Service connection for claimed blurred vision is denied.

Service connection for shortness of breath is denied.

Service connection for a claimed skin disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


